Citation Nr: 1401845	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a timely substantive appeal regarding a May 2009 rating decision was filed.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to July 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO's June 2010 rating decision determined that a timely substantive appeal regarding the RO's May 2009 rating decision had not been filed.  The May 2009 rating decision denied the Veteran's claims of entitlement to service connection for erectile dysfunction and for hypertension, including secondary to service-connected posttraumatic stress disorder (PTSD).  

In March 2012, the RO issued a rating decision granting service connection for erectile dysfunction, effective October 20, 2008.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for ischemic heart disease, including secondary to inservice herbicide exposure; as well as the issue of whether new and material evidence has been submitted to reopen a claim of service connection for hypertension, including secondary to service-connected PTSD, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO notified the Veteran in a rating decision, issued on May 20, 2009, that his claims of entitlement to service connection for hypertension and for erectile dysfunction, secondary to service-connected PTSD, were denied.

2.  The Veteran submitted a timely notice of disagreement, received on June 3, 2009, and a statement of the case was issued by the RO on October 27, 2009.

3.   A substantive appeal, VA Form 9, was then received from the Veteran on June 17, 2010.  

4.  The Veteran had not submitted a request for an extension of the time limit for filing the substantive appeal prior to the expiration of the time limit for filing the appeal.


CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal regarding the May 2009 rating decision.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.109(b), 20.200, 20.202, 20.302, 20.303, 20.305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so, because, as discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on statutory interpretation.  The aforementioned notice and development requirements are therefore inapplicable and need not be considered with regard to this claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The Veteran contends that he submitted a timely substantive appeal with regard to the RO's May 2009 rating decision, issued on May 20, 2009, which denied his claims of entitlement to service connection for hypertension and for erectile dysfunction.

Based upon a longitudinal review of the record, the Board finds that a timely substantive appeal was not filed.  Hence, the Board is without jurisdiction to consider these claims.

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  VA regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant must take in order to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

A letter from the RO, dated May 20, 2009, notified the Veteran that his claims of entitlement to service connection for hypertension and for erectile dysfunction, including secondary to service-connected PTSD, had been denied in a May 2009 rating decision.  Thereafter, the Veteran submitted a timely notice of disagreement, received on June 3, 2009, and a statement of the case was issued by the RO on October 27, 2009.  In a cover letter accompanying the statement of the case, the RO stated: 

To complete your appeal, you must file a formal appeal.  We have enclosed VA Form 9, Appeal to Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have questions.  . . . 

You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  

On June 17, 2010, VA received the Veteran's substantive appeal, VA Form 9.  This document was received well after the time limit for filing a substantive appeal, which, in this case was no later than May 20, 2010, one year after notice of the rating decision at issue was given.  As a result, the RO notified the Veteran in a June 2010 letter that his substantive appeal was untimely.  

The Board acknowledges that the RO's June 2010 letter incorrectly listed the date on which the October 2009 statement of the case was mailed.  Nevertheless, the correct mailing date for the statement of the case remains October 27, 2009, and the Veteran failed to file a timely substantive appeal within 60 days from the date that the RO mailed the statement of the case (October 27, 2009) or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed (May 20, 2009), whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The Veteran considers the appeal timely, and has filed a timely appeal with respect to the issue of whether a substantive appeal was timely submitted to the May 2009 rating decision.  The Veteran does not dispute the chronology of events in this case, nor has he offered a substantive argument as to why he believes that his substantive appeal was timely filed.

The Board finds that the evidence of record shows that the Veteran's substantive appeal was not timely filed.  Furthermore, the evidence of record does not reflect that a timely request for an extension of the time limit for filing his substantive appeal was made by the appellant.  See 38 C.F.R. §§ 3.109(b), 20.303.  Accordingly, the appeal is denied and the Board is currently without jurisdiction to consider the underlying the claims.


ORDER

A substantive appeal regarding the May 2009 rating decision was not timely filed; the appeal is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


